Exhibit 10.3

Amendment No. 1 to

Employment Agreement

This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered into
as of February 7, 2008 between Eclipsys Corporation (“Eclipsys”) and John E.
Deady (“Executive”).

A. Eclipsys and Executive are parties to that certain Employment dated effective
as of January 9, 2006 (the “Agreement”).

B. Eclipsys and Executive desire to amend the Agreement as set forth in this
Amendment.

Therefore, in consideration of Executive’s further employment and other
consideration, the value and sufficiency of which is hereby acknowledged,
Eclipsys and Executive hereby agree as follows:

1. The words “other than as described in Section 8(c)” are hereby deleted from
Section 6(a)(2)(E) of the Agreement.

2. (a) The third sentence of Section 6(d)(2) of the Agreement is hereby amended
to read in its entirety as follows: “For these purposes, “Comparable Position”
means the principal officer of the Company or the successor organization
resulting from the Change in Control having responsibility for worldwide sales
and marketing, with the title of Executive Vice President or a comparable title
satisfactory to Executive, reporting directly to the Chief Executive Officer and
serving as a member of the executive management team of the Company or the
successor organization resulting from the Change in Control.”

(b) The balance of Section 6(d)(2) of the Agreement following the third sentence
thereof is hereby deleted.

3. Sections 6(i)(2) and 6(i)(3) of the Agreement are hereby deleted in their
entirety.

4. (a) The following is hereby added to the beginning of the first sentence of
Section 7(a) of the Agreement: “Subject to Section 7(e).”

(b) A new Section 7(e) is hereby added to the Agreement, to read as follows:

Notwithstanding anything contained in Section 7(a) or any other provision of
this Agreement to the contrary, if a reduction in the amount of benefits
provided to Executive under this Agreement or another agreement by or plan of
the Company (referred to as “Benefits” for purposes of this Section 7(e)) by an
amount up to but not in excess of ten percent (10%) of the amount of such
Benefits otherwise required (as determined before giving effect to any Gross-Up
Payment pursuant to this Section 7 and before any reduction pursuant to this
Section 7(e)) would avoid the imputation of any Excise Tax on the remaining
Benefits (after such reduction), then the Benefits shall be reduced (but not
below zero) so that the maximum amount of the Benefits (after reduction) shall
be one dollar ($1.00) less than the amount which would cause the Benefits to be
subject to the Excise Tax.

 

1



--------------------------------------------------------------------------------

5. Section 8(c) of the Agreement is hereby deleted in its entirety.

6. Section 14 of the Agreement is hereby deleted in its entirety.

7. Portions of the Agreement deleted by this Amendment shall have no force or
effect.

In witness whereof, Eclipsys and Executive have entered into this Amendment as
of the date set forth above.

 

Eclipsys Corporation     By:   /s/ Brian W. Copple       /s/ John E. Deady Name:
  Brian W. Copple       John E. Deady Title:   Secretary      

 

2